DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 4/20/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2019, 9/19/2019 and 1/27/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (US 8,940,384).
claim 1, Stone teaches a colored web comprising a plurality of discrete extended elements (“a laminate”) (Col. 1, Lines 16-17). The web may be formed from a multilayer precursor having two layers comprising a first layer and a second layer in which only one of the layers may have a colorant (“a first layer comprising a first surface and an opposing second surface; a second material layer comprising a proximate side and a distal side, wherein the opposing second surface is joined to the proximate side of the second material layer; a printed portion on at least one of the second opposing surface, proximate side and the distal side”) (Col. 5, Lines 13-17). As illustrated in figure 1, the plurality of discrete elements may extend from a first surface (“wherein the first surface comprises a textured zone comprising a plurality of discrete-three dimensional projections”) (Col. 5, Lines 20-23). As illustrated in figure 2, the elements may have walls extending from the first surface and may have diameters of 75 to 200 microns (“wherein at least some of the plurality of discrete three-dimension projections comprises a sidewall extending outwardly from the first surface and the distal end”) (Col. 6, Lines 7-15). The multilayer webs enable the color of the bottom layer of the web to become more visible through the top layer (“the printed portion is viewable from the first surface”) (Col. 4, Lines 38-44).
Regarding claim 2, Stone teaches the webs as discussed above with respect to claim 1. Stone teaches the number, size and distribution of the discrete extended elements can be predetermined based on the desired feel, sound effects and visual effects (“wherein there is at least some overlap between the textured zone and the printed portion”) (Col. 5, Lines 26-28). 
Regarding claim 4, Stone teaches the webs as discussed above with respect to claim 1. Stone further teaches land areas surrounding the discrete extended elements and regions of varying heights may be provided in order to create drastic differences in color appearance (Col. 6, Lines 53-56; Col. 7, Lines 52-53). 
claim 8, Stone teaches the webs as discussed above with respect to claim 1. Stone further teaches the layers may be formed from nonwoven webs (Col. 9, Line 4).
Regarding claim 9, Stone teaches the webs as discussed above with respect to claim 1. Stone further teaches the layers as being formed from polymeric films (Col. 9, Line 2). 
Regarding claim 10, Stone teaches the webs as discussed above with respect to claim 1. Stone further teaches the discrete extended elements only protrude from a first surface (“wherein the second material layer is void of micro texture”) (Col. 5, Lines 20-23).
Regarding claim 11, Stone teaches the webs as discussed above with respect to claim 1. As discussed above, the webs may be two layer laminates in which only one of the layers comprises the colorant (“wherein the first material layer comprises less than 1% by weight of the first material layer of pigment”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 8,940,384), as applied to claim 1 above.
Regarding claim 3, Stone teaches the webs as discussed above with respect to claim 1. 
Stone is silent with respect to the printed portion comprising a P/C ratio of 3 or greater. However, this feature appears to be dependent on the font size of the colorant and the center-to-center spacing of the elements (See PGPUB, Pg. 4, Paragraph [0047]). 
Stone further teaches the center-to-center spacing of the discrete elements may be optimized for adequate tactile impression, to minimize fluid retention, or to entrap substances (Col. 8, Lines 22-30). Additionally, the application of the colorant may be adjusted in order to provide varying visual impressions (Col. 15, Lines 26-30). Furthermore, in multilayer webs, the thinning of the discrete elements better enables the colorant of the bottom layer to be viewed from the top layer (Col. 4, Lines 38-44). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention to optimize the application of the colorant and the center-to-center spacing, such that the P/C ratio is 3 or greater, in order to optimize the feel of the webs and the improves the visual effects of the webs in order to improve the visibility of the bottom layer through the top layer as taught by Stone. 
Regarding claim 5, Stone teaches the webs as discussed above with respect to claim 4. Stone further teaches the application of an iridescent films which take on a different visible 
Stone is silent with respect to the printed portion comprising printed text which have a font height of 10 pt or less.
Stone further teaches the application of the colorant may be adjusted in order to provide varying visual impressions (Col. 15, Lines 26-30). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention to optimize the application of the colorant in order to provide varying visual impressions, including having a text with a font size of less than 10 pt font.
Regarding claim 6, Stone teaches the webs as discussed above with respect to claim 1. Stone further teaches the heights of the elements being greater than 50 microns (Col. 6, Lines 2-7). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90.
Regarding claim 7, Stone teaches the webs as discussed above with respect to claim 1. Stone further teaches the area density of the discrete elements being from 700 to 3000 elements per square centimeter (67 to 140 elements per inch) (Col. 8, Lines 9-21). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783